Exhibit 10(c)

FORMULA RESTRICTED STOCK UNIT AWARD AGREEMENT

Wendy’s International, Inc.

May 1, 20    

THIS AGREEMENT, made as of May 1, 20     (the “Date of Grant”), between Wendy’s
International, Inc., an Ohio corporation (the “Company”), and
                     (the ”Grantee”).

WHEREAS, the Company has adopted the Wendy’s International, Inc. 2003 Stock
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

WHEREAS, the Committee has determined to grant to the Grantee an Award of
Formula Restricted Stock Units as provided herein to encourage the Grantee’s
efforts toward the continuing success of the Company.

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Formula Restricted Stock Units.

1.1    The Company hereby grants to the Grantee an award of              Formula
Restricted Stock Units with an equal number of related Dividend Equivalent
Rights (the “Award”). The Formula Restricted Stock Units and related Dividend
Equivalent Rights granted pursuant to the Award shall be subject to the
execution and return of this Agreement by the Grantee (or the Grantee’s estate,
if applicable) to the Company as provided in Section 9 hereof. Subject to
Section 6 hereof, each Formula Restricted Stock Unit represents the right to
receive one (1) Share at the time and in the manner set forth in Section 7
hereof.

1.2    Each Dividend Equivalent Right represents the right to receive all of the
cash dividends that are or would be payable with respect to the Share
represented by the Formula Restricted Stock Unit to which the Dividend
Equivalent Right relates. With respect to each Dividend Equivalent Right, any
such cash dividends shall be converted into additional Formula Restricted Stock
Units based on the Fair Market Value of a Share on the date such dividend is
made (provided that no fractional Formula Restricted Stock Units shall be
granted). Such additional Formula Restricted Stock Units shall be subject to the
same terms and conditions applicable to the Formula Restricted Stock Unit to
which the Dividend Equivalent Right relates, including, without limitation, the
restrictions on transfer, forfeiture, vesting and payment provisions contained
in Sections 2 through 7, inclusive, of this Agreement. In the event that a
Formula Restricted Stock Unit is forfeited pursuant to Section 6 or 8 hereof,
the related Dividend Equivalent Right shall also be forfeited.

1.3    This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

56



--------------------------------------------------------------------------------

2. Restrictions on Transfer.

The Formula Restricted Stock Units granted pursuant to this Agreement may not be
sold, transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated.

 

3. Vesting Generally.

Except as provided in Sections 4 and 5 hereof, one-fourth (1/4) of the number of
Shares of Formula Restricted Stock Units granted hereunder (rounded down to the
nearest whole Formula Restricted Stock Unit, if necessary) shall vest on each of
the first four (4) anniversaries of the Date of Grant (each such anniversary, a
“Vesting Date”).

 

4. Effect of Certain Terminations of Service.

If the Grantee’s service as a director terminates as a result of the Grantee’s
death, Retirement or becoming Disabled, in each case on or after the Date of
Grant, all Formula Restricted Stock Units which have not become vested in
accordance with Section 3 or 5 hereof shall vest as of the date of such
termination.

 

5. Effect of Change in Control.

In the event of a Change in Control which also constitutes a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of its assets, in each case within the meaning of
Section 409A of the Code, at any time on or after the Date of Grant, all Formula
Restricted Stock Units which have not become vested in accordance with Section 3
or 4 hereof shall vest immediately.

 

6. Forfeiture of Formula Restricted Stock Units.

In addition to the circumstance described in Section 9(a) hereof, any and all
Formula Restricted Stock Units which have not become vested in accordance with
Section 3, 4 or 5 hereof shall be forfeited and shall revert to the Company
upon:

(i) the termination of the Grantee’s service as a director for any reason other
than those set forth in Section 4 hereof prior to such vesting; or

(ii) the commission by the Grantee of an Act of Misconduct prior to such
vesting.

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of the Grantee’s status as a director of the
Company or any of its Subsidiaries.

 

57



--------------------------------------------------------------------------------

7. Issuance of Shares.

On each Vesting Date, or as soon thereafter as administratively practicable, the
Company shall issue Shares to the Grantee (or, if applicable, the Grantee’s
estate) with respect to Formula Restricted Stock Units that become vested on
that Vesting Date. Shares with respect to Formula Restricted Stock Units that
become vested pursuant to Section 4 or Section 5 shall be issued upon the date
such Stock Units become vested, or as soon thereafter as administratively
practicable; provided, however, that if the Grantee is a “specified employee”
within the meaning of Section 409A of the Code as of the date of the Grantee’s
termination of employment based on the Grantee’s Share ownership (at least 1% of
the outstanding Shares) or compensation relative to other employees (in the top
50) and determined in accordance with policies and procedures adopted by the
Company, any Shares with respect to Stock Units which have become vested
pursuant to Section 4 due to the termination of the Grantee’s employment as a
result of the Grantee’s Retirement, a Sale Termination, or the Grantee becoming
Disabled (other than a Disability which constitutes a disability within the
meaning of Section 409A of the Code) shall be issued as soon as administratively
practicable after the first day of the calendar month following the date which
is six (6) months after the date of the Grantee’s termination of employment.

 

8. Execution of Award Agreement.

The Formula Restricted Stock Units and Dividend Equivalent Rights granted to the
Grantee pursuant to the Award shall be subject to the Grantee’s execution and
return of this Award Agreement to the Company or its designee (including by
electronic means, if so provided) no later than the earlier of (i) April
                , 20     and (ii) the date that is immediately prior to the date
that the Formula Restricted Stock Units vest pursuant to Section 4 or 5 hereof
(the “Grantee Return Date”); provided that if the Grantee dies before the
Grantee Return Date, this requirement shall be deemed to be satisfied if the
executor or administrator of the Grantee’s estate executes and returns this
Agreement to the Company or its designee no later than ninety (90) days
following the Grantee’s death (the “Executor Return Date”). If this Agreement is
not so executed and returned on or prior to the Grantee Return Date or the
Executor Return Date, as applicable, the Formula Restricted Stock Units and
Dividend Equivalent Rights evidenced by this Agreement shall be forfeited, and
neither the Grantee nor the Grantee’s heirs, executors, administrators and
successors shall have any rights with respect thereto.

 

9. No Right to Continued Service as Director.

Nothing in this Agreement or the Plan shall confer upon the Grantee any right to
be retained as a member of the Board.

 

10. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

11. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or

 

58



--------------------------------------------------------------------------------

conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

12. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

13. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio without giving effect to the
conflicts of laws principles thereof.

 

14. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

15. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

16. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

17. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

18. Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

<SIGNATURE PAGE FOLLOWS>

 

59



--------------------------------------------------------------------------------

WENDY’S INTERNATIONAL, INC.

By:

      

GRANTEE

     

 

 

60